The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: February 26 2020




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 In Re: Bruce C. Amory                            *       Judge John P. Gustafson

                                                  *       Case No. 19-31037 G

                                                  *

                                                  *

 Debtor                                           *


          STIPULATED ORDER AMENDING CHAPTER 13 PLAN

        Now comes Elizabeth A. Vaughan, Standing Chapter 13 Trustee and Counsel for
Debtor(s) herein, who stipulate that the following Amendments to the Chapter 13 Plan for the
above referenced case are hereby agreed to by all parties. The parties further agree that upon
entry of this Stipulated Order, the Amendments noted herein shall constitute a regularly filed
amendment to the Chapter 13 Plan filed on ___1/30/20_____.




19-31037-jpg       Doc 59      FILED 02/26/20         ENTERED 02/26/20 14:20:56                Page 1 of 2
        The Chapter 13 Plan payment after confirmation originally proposed in the
amount of:
$___1,550.00_ per month is hereby amended to
$___1,589.00_ per month for the remaining _51__ months for a total of __60__ months.

        Fixed payment to the following creditor shall be amended as follows:
            Performance Finance from $332.90 per month to $371.00 per month

        All federal and state (net) tax refunds for tax years 2018, 2019, 2020, 2021 &
2022; shall be submitted to the Trustee by April 15th each year and copies of the tax
returns are to be submitted to the Chapter 13 Trustee upon filing.
                The Debtor(s) agree(s) that no changes to tax withholdings shall be made
       without the written permission of the Trustee.
                The percentage to the unsecured creditors will be determined as the tax
       refunds are received.

         The Chapter 13 Plan originally providing for payments to be made for a period
of ________ months is hereby amended and the plan payments shall be made for a period
of ________ months.

        The Chapter 13 plan originally proposed at a percentage of ______0_______%
is hereby modified to the percentage of ____1______%.
            The debtor(s) have elected to pay less than all Projected Disposable Income
into their Chapter 13 Plan, the Debtor(s) is/are prohibited from modifying the percentage
to be paid to unsecured creditors to less than 100% of unsecured claim(s) that are timely
filed and allowed.

        This case shall be reviewed after claims bar date.
The parties further agree that all other aspects of the Chapter 13 Plan for the above-captioned
case shall remain the same.


       /s/ Elizabeth A. Vaughan___________________
       Standing Chapter 13 Trustee

       /s/ John F. Kostyo_________________________
       Attorney for Debtor

       Bruce C. Amory___________________________
       Debtor




19-31037-jpg      Doc 59     FILED 02/26/20      ENTERED 02/26/20 14:20:56           Page 2 of 2
